EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") made this 15th day of April 2008 by and
between UNION CENTER NATIONAL BANK, a bank chartered under the laws of Congress
("UCNB"), CENTER BANCORP, INC., a New Jersey corporation that owns all of the
capital stock of UCNB (the "Company"), and ANTHONY C. WEAGLEY ("Weagley"),


WITNESSETH


WHEREAS, the Company, UCNB and Weagley entered into an employment agreement
originally dated January 1, 1996 and amended as of January 1, 2007 providing for
Weagley's employment in a subordinate position by the Company and UCNB (the
"2007 agreement"); and


WHEREAS, since the date of the 2007 agreement Weagley has been promoted to the
position of President and Chief Executive Officer of UCNB and the Company; and


WHEREAS, the parties hereto wish to cancel the 2007 agreement and enter into a
new Agreement to, among other things, reflect changes in the compensation and
benefits provided to Weagley as a result of his promotion and increased job
duties and responsibilities and to reflect changes in the overall management and
compensation paid to officers of UCNB; and


WHEREAS, UCNB and the Company desire to employ Weagley to devote his full time
efforts to the business of UCNB and the Company, and Weagley desires to be so
employed;


NOW THEREFORE, in consideration of the terms and conditions set forth
hereinafter, the parties hereto agree as follows:


1. Employment: UCNB and the Company agree to employ Weagley, and Weagley agrees
to be so employed, in the capacity of the President and Chief Executive Officer
of UCNB and the Company.


2. Term of Agreement: The term of this Agreement shall be for two
(2) years commencing on January 1, 2008 and ending on December 31, 2009. The
term of this Agreement shall not automatically renew or be automatically
extended beyond December 31, 2009. Notwithstanding the foregoing, if a "Change
in Control Event" [as defined in Section 9(f) hereof] occurs at any time prior
to December 31, 2009, then the term of the Agreement shall automatically be
extended for a period of three (3) years from the date of such Change in Control
Event.


3. Time and Effort. Weagley shall diligently and conscientiously devote his full
and exclusive time and attention and best efforts in discharging his job duties
and responsibilities as the President and Chief Executive Officer of UCNB and
the Company and shall perform all duties that may be assigned to him by the
Board of UCNB or the Company.



--------------------------------------------------------------------------------


 
4. Compensation: 


a.) Salary: During the term of this Agreement, Weagley shall receive an annual
salary of TWO HUNDRED TWENTY FIVE THOUSAND and 00/100 ($225,000.00) as
compensation for his services. The salary shall be paid in twenty four (24)
semi-monthly installments on the 15th and 30th day of each month, or as near
thereto as practicable. Weagley shall receive as additional compensation
$25,000.00 of stock in the Company, based upon the then current value of the
stock. This stock shall be issued to Weagley on December 31 annually. If Weagley
is terminated by the Company prior to year end, however, he shall be entitled to
receive a stock in the Company in proportion to the time he was employed during
that year before being terminated.


b). Bonuses. Weagley shall be entitled to participate in the Achievement
Incentive Plan established by UCNB and/or the Company (as it may be amended from
time to time, the "AIP") and shall receive incentive compensation in accordance
with the terms of the AIP. In the event that the AIP is terminated, Weagley
shall receive such incentive compensation as shall be awarded to him by the
Executive Compensation Committee.


5.. Expenses: UCNB and the Company shall reimburse Weagley for all reasonable
and necessary expenses incurred in carrying out his duties under this Agreement.
Weagley shall either (i) present to UCNB from time to time an itemized account
of such expenses in any form reasonably required by UCNB and the Company for
reimbursement; or (ii) post such expenses to a credit card or other payment
means issued to Weagley by UCNB and the Company.


6.  Benefits:


a). Automobile. UCNB and the Company shall pay to Weagley a monthly
allowance of $900.00 plus $.30 per mile for his use of his personal automobile
for business purposes. Title to the automobile currently owned by UCNB and being
driven by and in the possession of Weagley shall be transferred from and sold by
UCNB to him. Weagley shall pay UCNB $0 for the purchase and transfer of title
from UCNB to him. Weagley shall be responsible, however, for any costs or
expenses that may be incurred with the applicable state Motor Vehicle
Commission(s) in connection with the transfer of title from UCNB to him.
 
b) Miscellaneous Benefits. UCNB and the Company may also provide Weagley with
those benefits that are generally provided to officers of UCNB and/or the
Company.


7.  Health Insurance; and Other Plans. UCNB and the Company shall provide
Weagley with health and life insurance and benefits under the Bank's 401(k) Plan
to the extent that such benefits are provided to him on the date hereof,
together with any benefit enhancements that may be added to such plans in the
future. The monetary amount of such benefits received by Weagley shall be in
accordance with the terms and conditions of such plans. Weagley shall also be
entitled to all accrued benefits from the previous pension, senior officer
protection plan and other plans in which he was vested.
 
2

--------------------------------------------------------------------------------


 
8. Vacation. Weagley shall receive annual vacations in conformity with UCNB and
Company policies on vacations.
 
9. Termination by UCNB Without Cause or by the Employee With and Without Good
Reason; Death.
 
(a) UCNB and the Company may, without "Cause" (as defined in Section 10),
terminate this Agreement at 'any time by giving 30 days' written notice to
Weagley. In such event, Weagley, if requested by either UCNB or the Company,
shall continue to render services, and regardless of whether such request is
made shall be paid his regular compensation and shall continue to participate in
all benefit plans of UCNB and the Company, up to the date of termination.
Weagley's employment shall not be treated as having been terminated by UNCB or
the Company without Cause merely because UCNB and the Company provide notice of
non-renewal of the term.
 
(b) Weagley shall have the right to resign (and thereby terminate this
Agreement) with "Good Reason" (as defined in Section 9(f)) by delivering notice
of such resignation to UCNB and the Company at least 30 days prior to the
effective date of such resignation.
 
(c)(I) In the event that Weagley's employment is terminated pursuant to Section
9(a) or Weagley resigns pursuant to Section 9(f) hereof, and subject to Section
9(e) below and subject to Weagley's execution, delivery and non-revocation of
the Release, Weagley shall be entitled to: (i) a lump sum payment equal to the
product of (x) three (3) and (y) the sum of (1) Weagley's annual base salary as
in effect immediately prior to the his termination or resignation , (2) the
largest annual cash bonus ever received by Weagley from UCNB and/or the Company
(the "Largest Bonus"), (3) the amount recorded on Weagley's W-2 (for the
calendar year preceding the calendar year in which his termination or
resignation occurs) that is attributable to fringe benefits provided to Weagley
by UCNB and/or the Company, and (4) the maximum matching contribution that could
have been made under UCNB's 401(k) plan if Weagley had remained employed by UCNB
and the Company for an additional one (1) year following his termination under
Section 9(a) or his resignation pursuant to Section 9(f) (the "Severance
Payment" and together with the "Pension Severance Payment" described in
subparagraph (c)(II) below, the "Combined Severance Payments"); and (ii) if
Weagley timely elects COBRA coverage and provided Weagley continues to make
contributions for such continuation coverage equal to Weagley's contribution
amount in effect immediately preceding the date of Weagley's termination of
employment, UCNB and/or the Company, as applicable, shall waive the remaining
portion of Weagley's healthcare continuation payments under COBRA for an
eighteen (18)-month period following his termination under Section 9(a) or his
resignation pursuant to Section 9(f); and (b) all stock options granted to
Weagley by the Company shall be exercisable in full, effective as of the date of
his termination under Section 9(a) or his resignation pursuant to Section 9(f).
Notwithstanding the foregoing, in the event that Weagley becomes eligible to
obtain alternate healthcare coverage from a new employer before the 18-month
anniversary of his termination under Section 9(a) or his resignation pursuant to
Section 9(f), UCNB's and/or the Company's obligation to waive the remaining
portion of Weagley's healthcare continuation coverage under COBRA shall cease.
Weagley understands and affirms that he is obligated to inform UCNB and the
Company if he becomes eligible to obtain alternate healthcare coverage from a
new employer before the 18-month anniversary of his termination under Section
9(a) or his resignation pursuant to Section 9(f). In addition, for a period of
three years following his termination under Section 9(a) or his resignation
pursuant to Section 9(f), UCNB and the Company, at their expense, shall continue
to provide Weagley with life insurance coverage commensurate with the coverage
that was being provided to Weagley immediately prior to the date of his
termination under Section 9(a) or his resignation pursuant to Section 9(f).
 
3

--------------------------------------------------------------------------------


 
(c)(II)   Within thirty (30) days following the occurrence of his termination
under Section 9(a) or his resignation pursuant to Section 9(f), Weagley shall,
subject to his execution, delivery and non-revocation of the Release, also be
entitled to a lump sum payment equal to the excess, if any, of (x) the lump sum
present value of the benefit that Weagley would have been entitled to under
UCNB's tax-qualified defined benefit pension plan (the "Pension Plan") had he
continued to be employed by UCNB and the Company for an additional three (3)
year period following his termination under Section 9(a) or his resignation
pursuant to Section 9(f) (assuming that he continued during such period to
receive a salary equal to the salary in effect on the date of his termination or
his resignation and an annual incentive bonus equal to the Largest Bonus), over
(y) the lump sum present value of the benefit that Weagley is entitled to under
the Pension Plan as of the date of Weagley's termination or resignation from
employment. Present value calculations, for purposes of the foregoing, shall be
made in the manner used under the Pension Plan for purposes of determining lump
sum distributions.
 
(c)(III) The Severance Payment (less applicable withholdings and deductions)
shall be paid to Weagley in a lump sum on the next regular payroll date
following the 8th day after Weagley's execution and delivery of the Release and
the Pension Severance Payment shall be paid in accordance with subparagraph
(c)(II) above (but no earlier than the 8th day after Weagley's execution and
delivery of the Release); provided, however, that if necessary to comply with
the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986,
as amended (the "Code") concerning payments to "specified employees," the
Combined Severance Payments shall be made on the first business day of the
seventh month following Weagley's termination pursuant to Section 9(a) or
Weagley resignation pursuant to Section 9(f).
 
(d) Notwithstanding any provisions in this Agreement to the contrary, in the
event that either UCNB or Company's independent public accounts or the Internal
Revenue Service determines that any payment, coverage or benefit (including the
Severance Payments, the Pension Severance Payment or the Combined Severance
Payments) provided to Weagley is subject to the excise tax imposed by Section
4999 (or any successor provision) of the Code ("Section 4999"), Weagley shall
have no right under this Agreement or otherwise to receive all or any portion of
such payments, coverage or benefit that if received would result in the
imposition of the excise tax under Section 4999 ("Excess Benefit"), and neither
UCNB nor the Company shall have any obligation to pay Weagley an Excess Benefit.
If notwithstanding the foregoing, UCNB or the Company pays Weagley the Excess
Benefit, Weagley shall promptly repay the Excess Benefit upon notice and demand
by UCNB or the Company. This Section 9(d) shall survive termination of this
Agreement.
 
4

--------------------------------------------------------------------------------


 
(e) The Employee shall have no obligation to seek substitute employment or
otherwise mitigate UCNB and the Company's obligation to make the payments and
provide the benefits described in Section 9(b) hereof.
 
(f) For purposes of this Agreement, the term "Good Reason" shall mean a
resignation by Weagley within 180 days after (i) a materially adverse change in
Weagley's duties as President and Chief Executive Officer of UCNB and the
Company or Weagley's title as President and Chief Executive Officer of UCNB and
the Company, (ii) a material breach of this Agreement by UCNB or the Company,
(iii) the consummation of an acquisition by a third party of a majority of the
voting capital stock of the Company or UCNB or substantially all of the assets
of the Company or UCNB or (iv) a change in the composition of the Board of
Directors of the Company such that the "Continuing Directors" (as defined
herein) no longer constitute a majority of the Board (the events referred to in
clauses "iii" and "iv" being referred to herein as "Change in Control Events").
For purposes of this Agreement, the term "Continuing Director" shall mean (i)
each current member of the Company's Board of Directors and (ii) each person who
is hereinafter first nominated to such Board by unanimous vote of the persons
who then constitute Continuing Directors.
 
(g) Weagley may, without Good Reason, terminate this Agreement by giving 60
days' written notice to UCNB and the Company. In such event Weagley shall
continue to render his services, shall be paid his regular compensation and
shall continue to participate in all benefit plans of the Company and UCNB up to
the date of termination, but he shall not receive any severance allowance
pursuant to this Agreement.

 
(h)  In the event that Weagley dies during the term of this Agreement as
theretofore renewed pursuant to Section 1 hereof, this Agreement shall terminate
as of the date of his death, subject to the obligations of the Company and UCNB
that have accrued through the date of death and subject to the terms of all
applicable benefit plans (including insurance plans) implemented by UCNB and the
Company.
 
(i)  Notwithstanding anything contained herein to the contrary or the reason for
Weagley's termination of employment, Weagley and his dependents and
beneficiaries shall be entitled to any and all benefits accrued through his date
of termination, or otherwise available, under the benefit plans and arrangements
referred to in Section 6 hereof in accordance with the terms of such benefit
plans and arrangements.
 
5

--------------------------------------------------------------------------------


 
10. Termination with Cause.
 
(a) UCNB and Company may terminate this Agreement for "Cause" by giving Weagley
30 days' written notice. In such event, UCNB and the Company shall pay Weagley
his compensation, and Weagley shall continue to participate in all benefit plans
of the Company and UCNB up to the date of termination, but UCNB and the Company
shall not be required to provide Weagley with any severance allowance pursuant
to this Agreement. For purposes of this Agreement, "Cause" shall consist of the
following:
 

 
(i)
disloyal, dishonest or felonious conduct of Weagley that materially adversely
affects UCNB or the Company; or

 

 
(ii)
termination of UCNB's business due to unprofitability, insolvency, bankruptcy or
directive by governmental regulators.

 
Termination for "Cause" shall not be construed to include the takeover of UCNB
or the Company, in either a hostile or voluntary manner, by another person, firm
or corporation.
 
(b) Notwithstanding the foregoing, in the event that termination is intended as
a result of alleged disloyal or dishonest conduct, the Boards of Directors of
UCNB and the Company shall give Weagley written notice of the occurrence of (and
the facts and circumstances surrounding) the acts allegedly constituting "Cause"
and a fair opportunity to present his position to such Boards. Such event shall
not constitute "Cause" if, no later than ten (10) business days following
Weagley's receipt of such notice, he establishes that either the alleged acts
did not occur or that such acts did not: constitute dishonest or disloyal
conduct, that such acts did not materially adversely affect the Company and UCNB
or that such acts have been fully corrected and shall not be repeated.


11. Restrictive Covenant


 Weagley agrees that for a period of six (6) months subsequent to the
termination of his employment, he will not:


(a) directly or indirectly become employed by, engage or concern him in any
manner whatsoever, in the carrying on or conducting of personal or commercial
banking as an owner, agent, servant, representative., or employee or as a member
of a partnership or as an officer, director or stockholder of any corporation,
in any manner whatsoever, in the Counties of Bergen, Essex, Hudson, Hunterdon,
Mercer, Middlesex, Passaic, Somerset, Union, Morris and Warren in the State of
New Jersey;


(b) directly or indirectly, solicit business from any customer of the UCNB where
the purpose thereof is to provide or offer to provide personal or commercial
banking services either for himself or for others; for the purposes of this
Agreement, customer shall be defined as any customer of the UNCB within six (6)
months of the date on which Weagley terminated his employment with UCNB and the
Company;
 
(c) directly or indirectly, solicit, influence, contact or encourage any other
"employee" of UCNB of the Company to terminate his or her employment with UNCB
or the Company and to work for, to affiliate with or to contract with Weagley or
any entity with which Weagley is affiliated; and
 
6

--------------------------------------------------------------------------------


 
(d) disclose to any person not employed by UCNB and/or the Company any
information concerning the business of UCNB or the Company, its methods and
systems, or the names of its customers.


Weagley acknowledges that a breach of this provision of the Agreement will
result in irreparable and continuing damage to UCNB and the Company for which
there will be no adequate remedy at law; and Weagley further agrees that any
violation of these restrictive covenants shall subject him to restraint in a
court of competent jurisdiction and to such other relief, including but not
limited to reasonable attorneys fees incurred by UCNB and the Company, as the
court may deem proper. Weagley hereby waives any claim or defense that UCNB
and/or the Company has an adequate remedy at law or for which money could be
awarded


The parties agree UCNB and the Company shall have the right to apply to the
Superior Court of New Jersey or any other court of competent jurisdiction for
the issuance of an appropriate restraining order if Weagley violates the
restrictive covenants contained in this Agreement. Enforcement of this
restrictive covenant shall be at the option of the Company and/or the Bank. If
the Company and/or the Bank seek to enforce this option, Weagley shall be
continue to receive his full salary and benefits during the six month
restrictive covenant.
 
12. Notices. All notices required or permitted to be given under this Agreement
shall be given by certified mail, return receipt requested, to the parties at
the following addresses, or to such other addresses as either may designate in
writing to the other party:
 
If to UCNB or the Company:
 
Union Center National Bank
2455 Morris Avenue
Union, New Jersey
07083 Attention:
President
 
If to Employee:
 
Anthony C. Weagley,
4748 Irvin Road
Washington Township, Pennsylvania 18080
 
13. Indemnification; Liability. Weagley shall be indemnified by UCNB and the
Company to the maximum extent permitted by law (and shall be entitled to receive
advances to the maximum extent permitted by law) with respect to all actions and
all decisions not to act taken by Weagley during the term of this Agreement.
UNCB and Company shall be jointly and severally liable under this Agreement with
respect to all obligations of either such party hereunder. Any defense available
to UCNB that this Agreement is not enforceable against it shall not constitute a
defense for the Company. The obligations of this Section 12 shall survive
termination of this Agreement with respect to acts or omissions occurring prior
to such termination.
 
7

--------------------------------------------------------------------------------


 
14. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New Jersey. The parties hereby consent to and
submit to personal jurisdiction over each of them in the Superior Court of New
Jersey, Law Division, Union County in any action or proceeding regarding this
Agreement.
 
15. Entire Contract. This Agreement constitutes the entire understanding and
agreement among UCNB, the Company and Weagley with regard to all matters set
forth herein. There are no other agreements, conditions or representations, oral
or written, express or implied, with regard thereto. This Agreement may be
amended only in writing, signed by all parties.


16. Non-Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.


17. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


18. Taxes. In the event that either the Company's independent public accountants
or the Internal Revenue Service determines that any payment, coverage or benefit
provided to Weagley is subject to excise tax imposed by Section 4999 (or any
successor provision) of the Code ("Section 4999"), the Company and the Bank
shall pay to Weagley no later than the 30th day thereafter (or the first
business day following such 30th day) in addition to any other payment, coverage
or benefit due and owing hereunder, an amount determined by multiplying the rate
of excise tax then imposed by Section 4999 by the amount of the "excess
parachute payment" received by Weagley (determined without regard to any
payments made to Weagley pursuant to this Section 18) and dividing the product
so obtained by the amount obtained by subtracting the aggregate local, state and
Federal income tax rate applicable to the receipt by Weagley of the "excess
parachute payment" (taking into account the deductibility for Federal income tax
purposes of the payment of state and local income taxes thereon) from the amount
obtained by subtracting from 1.00 the rate of excise tax them imposed by Section
4999 of the Code, it being the intention of the parties hereto the Weagley's net
after tax position be identical to that which would have been obtained had
Sections 280G and 4999 not been part of the Code.


19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
 
20. Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns.
 
21. Prior Contract. This Agreement supersedes in all respects all prior
employment agreements between UCNB, the Company and Weagley.
 
8

--------------------------------------------------------------------------------


 
 IN WITNESS WHEREOF, UCNB and the Company each have, by its appropriate
officers, signed and affixed its seal and Weagley has signed and sealed this
Agreement.
 

UNION CENTER NATIONAL BANK   CENTER BANCORP, INC.           By: /s/ Alexander A.
Bol   By /s/ Alexander A. Bol  

--------------------------------------------------------------------------------

Alexander Bol, Chairman    

--------------------------------------------------------------------------------

Alexander Bol, Chairman

    

            /s/ Anthony C. Weagley        

--------------------------------------------------------------------------------

Anthony Wealgey      

 
9

--------------------------------------------------------------------------------

